MacLean, J.
It appearing in this action, one for the recovery of money only, that the defendant was a corporation created by and under the laws of the state of Hew Jersey, and, therefore, not a resident of the county of Hew York, objection was made that *206the .court below, the Municipal Court of the city of Mew York, being, as has been held. (Matter of Schultes, 33 App. Div. 524), a local inferior court created since the adoption of the present Constitution, had not jurisdiction of the defendant, because it is provided in the Constitution (Art. VI,. § 18): “ The Legislature shall not hereafter confer upon any inferior or local court of its creation, * * * any greater jurisdiction * * * than is conferred upon County Courts by or under this article,” and County,Courts have not, and so are expressly prohibited from having, such jurisdiction, in that the Constitution (Art. VI, § 14) further provides: “ that their jurisdiction shall not be so extended as to authorize an action therein for the recovery of money only * * * in which any person not a resident of the county is a defendant.” The objection was well taken, notwithstanding that the Greater Mew York charter (§ 1364) has ■ ordained - that “ the said municipal court has jurisdiction in * * * an action against * * * a foreign corporation having an office in the City of Mew York.”, By its very creation in and by the state of Mew Jersey, the defendant was made a resident of and domiciled within that state, from which it was incapable of passing personally.' Plimpton v. Bigelow, 93 N. Y. 598. In so far as it confers upon the Municipal Court jurisdiction in an action for the recovery of money only against a foreign corporation, section 1364 of the Greater Mew Yoi'k charter is unconstitutional and, therefore, nugatory.
The judgment should he reversed. .
Ebeedman, P. J., and Leventbxtt, J., concur.
Judgment reversed, with costs to appellant.